DETAILED ACTION
This office action is in response to CON filed on 07/29/2020.
Claims 1-37 are pending of which claims 1, 13, 26, and 34 are independent claims.
IDS filed on 02/12/2020 and 09/08/2021 is considered.
This  application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13-24, 26-32,  and 34-36  are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO Pub. 2013112983 to Bala (hereinafter “Bala”).


Regarding claim 1: Bala discloses a method for wireless communication, comprising: receiving at a user equipment (UE) an indication of a time window associated with a transmission of a synchronization signal (Bala, see paragraph [0163], since the application deals with a shared channel in a shared spectrum, a coexistence gap pattern may be used to enable different technologies to coexist, i.e., the LTE - Wi-Fi coexistence in dynamic shared spectrum bands where  for each diverse technology, the coexistence gap, such as, duty cycle enable the shared channel or time window that appear periodically outside of the coexistence gap to be shared by different RATs, like  LTE traffic and WIFI,  and the periodic appearance of an indication in the coexistence gap enables the different technology to synchronize to use the time window or the shared channel, the following methods may be used to change the parameters of the gap pattern, such as, the duty cycle: methods may include PHY methods, such as, synchronization signal (PSS/SSS) based, MIB based, and PDCCH based, MAC CE based methods, and RRC Methods(see paragraphs [0195-0208])); and monitoring a shared radio frequency spectrum band during the time window to receive the synchronization signal from a base station, wherein the time window comprises one or more periodic fixed locations (Bala, see paragraph [0167], coexistence gap patterns may be provided to permit multiple radio access technologies, such as LTE and Wi-Fi, to coexist in the same band, for example, a LTE system to coexist with other secondary users, such as Wi-Fi or LTE, that may be operating in the same dynamic shared spectrum band, i.e., in a dynamic shared spectrum band, a first RAT, such as,  long-term evolution (LTE) may use coexistence gaps (CGs) to coexist with another RAT, such as , Wi-Fi, this gap appears periodic,  the periodic gap pattern may be used by the first RAT to coexist with another RAT by allowing the first RAT to transmit during an ON period and allowing the first RAT to be silent during a coexistence gap or OFF period, and other secondary users, which may be a second RAT, may access the channel during the OFF period),and the Bala, see paragraph [0147],  a carrier sense multiple access (CSMA) may employ clear channel assessment (CCA) techniques for channel access, and the CSMA may use a preamble detection to detect other Wi-Fi transmissions, and where  the preamble portion was missed, it may use energy measurement to assess channel availability, for example, for a 20 MHz channel bandwidth, CCA may use a threshold of -82 dBm for  Wi-Fi detection and a threshold of -62 dBm for non- Wi-Fi detection, note this is RSRP/RSRQ measurements, and see paragraph[0280], FIG.36,  from coexistence gap (CG) state, the system may transition to the CCA  (clear channel passement) state, and if the system channel is busy a coexistence gap is expected).

Regarding claim 2: Bala discloses the method of claim 1, wherein monitoring the shared radio frequency spectrum band during the time window comprises: waking up a receiver of the UE from a sleep state prior to the time window((Bala, see paragraph [0167], coexistence gap patterns may be provided to permit multiple radio access technologies, such as LTE and Wi-Fi, to coexist in the same band, i.e., to enable a LTE system to coexist with other secondary users, such as Wi-Fi or LTE, that may be operating in the same dynamic shared spectrum band, i.e., in a dynamic shared spectrum band, a first RAT, such as,  long-term evolution (LTE) may use coexistence gaps (CGs) to coexist with another RAT, such as , Wi-Fi, this gap is periodic,  the periodic gap pattern may be used by the first RAT to coexist with another RAT by allowing the first RAT to awake and transmit during an ON period and allowing the first RAT to be silent or sleep during a coexistence gap or OFF period, and other secondary users, which may be a second RAT, may access the channel during the OFF period, i.e., the second RAT sleeps during ON period and awakes during OFF period).  

Regarding claim 3: Bala discloses the method of claim 1, further comprising: receiving, during the time window, timing information from the base station, the timing information comprising an indication from one from a group consisting of: a current frame of the base station, a current subframe of the base station, or a current symbol (Bala, see paragraph [0295], a time window information as is known as a  duty cycle signal may be transmitted from a base station, Home eNodeB, or eNodeB, the duty cycle signal may be received at a WTRU,  and a duty cycle signaling may include one or more of PHY, MAC and RRC methods for signaling the duty cycle;  PHY methods may include one or more methods selected from the group of primary synchronization signal (PSS), secondary synchronization signal (SSS); a PSS/SSS signaling may be repeated at least once per frame; duty cycle signaling may be sent by placing the PSS and SSS in different sub-frames. Duty cycle signaling may include MIB based signaling of the duty cycle, PDCCH based signaling, MAC CE based signaling, or the like).  

Regarding claim 4: Bala discloses the method of claim 3, further comprising: synchronizing the UE with the base station based at least in part on the timing information(Bala, see paragraph [0295], a time window information as is known as a  duty cycle signal(includes parameters, such as, to dynamically schedule coexistence gaps and set the gap duration to achieve a target channel usage ratio ) may be transmitted from a base station, the duty cycle signal may be received at a WTRU,  and a duty cycle signaling may include one or more of PHY, MAC and RRC methods for signaling the duty cycle;  PHY methods may include one or more methods selected from the group of primary synchronization signal (PSS), secondary synchronization signal (SSS)).  
 
Regarding claim 5: Bala discloses the method of claim 1, further comprising: monitoring the shared radio frequency spectrum band during a clear channel assessment (CCA)-exempt transmission (CET) of the base station to receive the synchronization signal from the base station(Bala, see paragraph [0195] , since CCA is not used because it is exempt, a PSS/SSS may be transmitted once per LTE frame to signal the beginning of the frame, for example at a 10ms interval; since the sequence type of the SSS may not be used to distinguish sub-frame 0 from sub-frame 5, this may be used for supplementary cell signaling; the position of the SSS relative to the PSS may be used to distinguish between TDD and FDD; the relative position of the SSS may be used for supplementary cell signaling; a UE may determine the duty cycle as known as time window information  of the cell by the relative location of the SSS and its sequence type; the PSS/SSS may be mapped in any place that may not conflict with reference symbols or other symbols).
 
Regarding claim 6: Bala discloses the method of claim 1, wherein the time window is associated with a different set of subcarrier frequencies of the shared radio frequency spectrum band than the transmission subject to CCA (Bala, see paragraph [0147],  a carrier sense multiple access (CSMA) may employ clear channel assessment (CCA) techniques for channel access, and the CSMA may use a preamble detection to detect other Wi-Fi transmissions, and where  the preamble portion was missed, it may use energy measurement to assess channel availability, for example, for a 20 MHz channel bandwidth, CCA may use a threshold of -82 dBm for  Wi-Fi detection and a threshold of -62 dBm for non- Wi-Fi detection, note this is RSRP/RSRQ measurements(see abstract)).
 
Regarding claim 7: Bala discloses the method of claim 1, wherein the time window replaces at least one clear channel assessment (CCA)-exempt transmission (CET) of the base station ( see paragraph[0280], FIG.36,  for transmission, there are a number of state transition, from coexistence gap (CG) state, the system may transition to the CCA  (clear channel assessment) state, and if the system channel is busy a coexistence gap is expected, and if CCA is exempt, the transition will go from CG state directly to the shared channel or time window).  

Regarding claim 8: Bala discloses the method of claim 1, wherein the indication of the time window is received in a system information block or a master information block (Bala, see paragraph [0199] Master information base (MIB) signaling of a duty cycle as is known as a time window may be provided, and  the MIB may be used to signal the Duty Cycle change).

Regarding claim 9: Bala discloses the method of claim 1, wherein the indication of the time window is received in a radio resource control (RRC) message (Bala, see paragraph [0192],Table 2, a number of MAC and/or RRC methods may be used to signal a duty cycle).  

Regarding claim 10: Bala discloses the method of claim 1, further comprising: receiving system information for the base station during the time window, the system information received in a system information block or a master information block(Bala, see paragraph [0199] Master information base (MIB) signaling of a duty cycle as is known as a time window may be provided, and  the MIB may be used to signal the Duty Cycle change).
 
Regarding claim 11: Bala discloses the method of claim 1, further comprising: performing radio resource management measurements on the synchronization signal (Bala, see paragraph [0194], FIG. 13, a radio resource management (RRM) at the (H)eNB may make a decision about the duty cycle and may signal the UEs using the PSS and SSS for that frame based on the determination of the quality measurement of the PSS and SSS)
 
Regarding claim 13: Bala discloses an apparatus for wireless communication, comprising: means for receiving at a user equipment (UE) an indication of a time window associated with a transmission of a synchronization signal (Bala, see paragraph [0163], since the application deals with a shared channel in a shared spectrum, a coexistence gap pattern may be used to enable different technologies to coexist, i.e., the LTE - Wi-Fi coexistence in dynamic shared spectrum bands where  for each diverse technology, the coexistence gap, such as, duty cycle enable the shared channel or time window that appear periodically outside of the coexistence gap to be shared by different RATs, like  LTE traffic and Wi-Fi___33,  and the periodic appearance of an indication in the coexistence gap enables the different technology to synchronize to use the time window or the shared channel, the following methods may be used to change the parameters of the gap pattern, such as, the duty cycle: methods may include PHY methods, such as, synchronization signal (PSS/SSS) based, MIB based, and PDCCH based, MAC CE based methods, and RRC Methods(see paragraphs [0195-0208])); and means for monitoring a shared radio frequency spectrum band during the time window to receive the synchronization signal from a base station, wherein the time window comprises one or more periodic fixed locations (Bala, see paragraph [0167], coexistence gap patterns may be provided to permit multiple radio access technologies, such as LTE and Wi-Fi, to coexist in the same band, for example, a LTE system to coexist with other secondary users, such as Wi-Fi or LTE, that may be operating in the same dynamic shared spectrum band, i.e., in a dynamic shared spectrum band, a first RAT, such as,  long-term evolution (LTE) may use coexistence gaps (CGs) to coexist with another RAT, such as , Wi-Fi, this gap appears periodic,  the periodic gap pattern may be used by the first RAT to coexist with another RAT by allowing the first RAT to transmit during an ON period and allowing the first RAT to be silent during a coexistence gap or OFF period, and other secondary users, which may be a second RAT, may access the channel during the OFF period) and the synchronization signal is subject to clear channel assessment (CCA) from the base station (Bala, see paragraph [0147],  a carrier sense multiple access (CSMA) may employ clear channel assessment (CCA) techniques for channel access, and the CSMA may use a preamble detection to detect other Wi-Fi transmissions, and where  the preamble portion was missed, it may use energy measurement to assess channel availability, for example, for a 20 MHz channel bandwidth, CCA may use a threshold of -82 dBm for  Wi-Fi detection and a threshold of -62 dBm for non- Wi-Fi detection, note this is RSRP/RSRQ measurements, and see paragraph[0280], FIG.36,  from coexistence gap (CG) state, the system may transition to the CCA  (clear channel passement) state, and if the system channel is busy a coexistence gap is expected).

Regarding claim 14: Bala discloses the apparatus of claim 13, wherein monitoring the shared radio frequency spectrum band during the time window comprises: means for waking up a receiver of the UE from a sleep state prior to the time window (Bala, see paragraph [0167], coexistence gap patterns may be provided to permit multiple radio access technologies, such as LTE and Wi-Fi, to coexist in the same band, i.e., to enable a LTE system to coexist with other secondary users, such as Wi-Fi or LTE, that may be operating in the same dynamic shared spectrum band, i.e., in a dynamic shared spectrum band, a first RAT, such as,  long-term evolution (LTE) may use coexistence gaps (CGs) to coexist with another RAT, such as , Wi-Fi, this gap is periodic,  the periodic gap pattern may be used by the first RAT to coexist with another RAT by allowing the first RAT to awake and transmit during an ON period and allowing the first RAT to be silent or sleep during a coexistence gap or OFF period, and other secondary users, which may be a second RAT, may access the channel during the OFF period, i.e., the second RAT sleeps during ON period and awakes during OFF period).  

Regarding claim 15: Bala discloses the apparatus of claim 13, further comprising: means for receiving, during the time window, timing information from the base station, the timing information comprising an indication from one of a group consisting of: a current frame of the base station, a current subframe of the base station, or a current symbol(Bala, see paragraph [0295], a time window information as is known as a  duty cycle signal may be transmitted from a base station, Home eNodeB, or eNodeB, the duty cycle signal may be received at a WTRU,  and a duty cycle signaling may include one or more of PHY, MAC and RRC methods for signaling the duty cycle;  PHY methods may include one or more methods selected from the group of primary synchronization signal (PSS), secondary synchronization signal (SSS); a PSS/SSS signaling may be repeated at least once per frame; duty cycle signaling may be sent by placing the PSS and SSS in different sub-frames. Duty cycle signaling may include MIB based signaling of the duty cycle, PDCCH based signaling, MAC CE based signaling, or the like).  
  
Regarding claim 16: Bala discloses the apparatus of claim 15, further comprising: means for synchronizing the UE with the base station based at least in part on the timing information(Bala, see paragraph [0295], a time window information as is known as a  duty cycle signal may be transmitted from a base station, the duty cycle signal may be received at a WTRU,  and a duty cycle signaling may include one or more of PHY, MAC and RRC methods for signaling the duty cycle;  PHY methods may include one or more methods selected from the group of primary synchronization signal (PSS), secondary synchronization signal (SSS)).  
  
Regarding claim 17: Bala discloses the apparatus of claim 13, further comprising: means for monitoring the shared radio frequency spectrum band during a clear channel assessment (CCA)-exempt transmission (CET) of the base station to receive the synchronization signal from the base station (Bala, see paragraph [0195] , since CCA is not used because it is exempt, a PSS/SSS may be transmitted once per LTE frame to signal the beginning of the frame, for example at a 10ms interval; since the sequence type of the SSS may not be used to distinguish sub-frame 0 from sub-frame 5, this may be used for supplementary cell signaling; the position of the SSS relative to the PSS may be used to distinguish between TDD and FDD; the relative position of the SSS may be used for supplementary cell signaling; a UE may determine the duty cycle as known as time window  of the cell by the relative location of the SSS and its sequence type; the PSS/SSS may be mapped in any place that may not conflict with reference symbols or other symbols).

Regarding claim 18: Bala discloses the apparatus of claim 13, further comprising: means for monitoring the shared radio frequency spectrum band during a periodic fixed location (Bala, see paragraph [0167], coexistence gap patterns may be provided to permit multiple radio access technologies, such as LTE and Wi-Fi, to coexist in the same band, for example, a LTE system to coexist with other secondary users, such as Wi-Fi or LTE, that may be operating in the same dynamic shared spectrum band, i.e., in a dynamic shared spectrum band, a first RAT, such as,  long-term evolution (LTE) may use coexistence gaps (CGs) to coexist with another RAT, such as , Wi-Fi, this gap appears periodic,  the periodic gap pattern may be used by the first RAT to coexist with another RAT by allowing the first RAT to transmit during an ON period and allowing the first RAT to be silent during a coexistence gap or OFF period, and other secondary users, which may be a second RAT, may access the channel during the OFF period) to receive a transmission of the synchronization signal subject to CCA from the base station (Bala, see paragraph [0147],  a carrier sense multiple access (CSMA) may employ clear channel assessment (CCA) techniques for channel access, and the CSMA may use a preamble detection to detect other Wi-Fi transmissions, and where  the preamble portion was missed, it may use energy measurement to assess channel availability, for example, for a 20 MHz channel bandwidth, CCA may use a threshold of -82 dBm for  Wi-Fi detection and a threshold of -62 dBm for non- Wi-Fi detection, note this is RSRP/RSRQ measurements, and see paragraph[0280], FIG.36,  from coexistence gap (CG) state, the system may transition to the CCA  (clear channel passement) state, and if the system channel is busy a coexistence gap is expected).
 
Regarding claim 19: Bala discloses the apparatus of claim 18, wherein the time window is associated with a different set of subcarrier frequencies of the shared radio frequency spectrum band than the transmission subject to CCA (Bala, see paragraph [0147],  a carrier sense multiple access (CSMA) may employ clear channel assessment (CCA) techniques for channel access, and the CSMA may use a preamble detection to detect other Wi-Fi transmissions, and where  the preamble portion was missed, it may use energy measurement to assess channel availability, for example, for a 20 MHz channel bandwidth, CCA may use a threshold of -82 dBm for  Wi-Fi detection and a threshold of -62 dBm for non- Wi-Fi detection, note this is RSRP/RSRQ measurements, and see paragraph[0280], FIG.36,  from coexistence gap (CG) state, the system may transition to the CCA  (clear channel passement) state, and if the system channel is busy a coexistence gap is expected).
  
Regarding claim 20: Bala discloses the apparatus of claim 13, wherein the time window replaces at least one clear channel assessment (CCA)-exempt transmission (CET) of the base station( see paragraph[0280], FIG.36,  for transmission, there are a number of state transition, from coexistence gap (CG) state, the system may transition to the CCA  (clear channel assessment) state, and if the system channel is busy a coexistence gap is expected, and if CCA is exempt, the transition will go from CG state directly to the shared channel or time window). 

Regarding claim 21: Bala discloses the apparatus of claim 13, wherein the indication of the time window is received in a system information block or a master information block(Bala, see paragraph [0199] Master information base (MIB) signaling of a duty cycle as is known as a time window may be provided, and  the MIB may be used to signal the Duty Cycle change).
  
Regarding claim 22: Bala discloses the apparatus of claim 13, wherein the indication of the time window is received in a radio resource control (RRC) message(Bala, see paragraph [0192],Table 2, a number of MAC and/or RRC methods may be used to signal a duty cycle).  
  
Regarding claim 23: Bala discloses the apparatus of claim 13, further comprising: means for receiving system information for the base station during the time window, the system information received in a system information block or a master information block (Bala, see paragraph [0199] Master information base (MIB) signaling of a duty cycle as is known as a time window may be provided, and  the MIB may be used to signal the Duty Cycle change).
  
Regarding claim 24: Bala discloses the apparatus of claim 13, further comprising: means for performing radio resource management measurements on the synchronization signal (Bala, see paragraph [0194], FIG. 13, a radio resource management (RRM) at the (H)eNB may make a decision about the duty cycle and may signal the UEs using the PSS and SSS for that frame based on the determination of the quality measurement of the PSS and SSS).  

Regarding claim 26: Bala discloses an apparatus for wireless communication, comprising: a processor; and memory coupled to the processor, wherein the processor is configured to: receive at a user equipment (UE) an indication of a time window associated with a transmission of a synchronization signal(Bala, see paragraph [0163], since the application deals with a shared channel in a shared spectrum, a coexistence gap pattern may be used to enable different technologies to coexist, i.e., the LTE - Wi-Fi coexistence in dynamic shared spectrum bands where  for each diverse technology, the coexistence gap, such as, duty cycle enable the shared channel or time window that appear periodically outside of the coexistence gap to be shared by different RATs, like  LTE traffic and Wi-Fi___33,  and the periodic appearance of an indication in the coexistence gap enables the different technology to synchronize to use the time window or the shared channel, the following methods may be used to change the parameters of the gap pattern, such as, the duty cycle: methods may include PHY methods, such as, synchronization signal (PSS/SSS) based, MIB based, and PDCCH based, MAC CE based methods, and RRC Methods(see paragraphs [0195-0208])); and monitor a Bala, see paragraph [0167], coexistence gap patterns may be provided to permit multiple radio access technologies, such as LTE and Wi-Fi, to coexist in the same band, for example, a LTE system to coexist with other secondary users, such as Wi-Fi or LTE, that may be operating in the same dynamic shared spectrum band, i.e., in a dynamic shared spectrum band, a first RAT, such as,  long-term evolution (LTE) may use coexistence gaps (CGs) to coexist with another RAT, such as , Wi-Fi, this gap appears periodic,  the periodic gap pattern may be used by the first RAT to coexist with another RAT by allowing the first RAT to transmit during an ON period and allowing the first RAT to be silent during a coexistence gap or OFF period, and other secondary users and the synchronization signal is subject to clear channel assessment (CCA) from the base station(Bala, see paragraph [0147],  a carrier sense multiple access (CSMA) may employ clear channel assessment (CCA) techniques for channel access, and the CSMA may use a preamble detection to detect other Wi-Fi transmissions, and where  the preamble portion was missed, it may use energy measurement to assess channel availability, for example, for a 20 MHz channel bandwidth, CCA may use a threshold of -82 dBm for  Wi-Fi detection and a threshold of -62 dBm for non- Wi-Fi detection, note this is RSRP/RSRQ measurements, and see paragraph[0280], FIG.36,  from coexistence gap (CG) state, the system may transition to the CCA  (clear channel passement) state, and if the system channel is busy a coexistence gap is expected).

Regarding claim 27: Bala discloses the apparatus of claim 26, wherein the processor is configured to: wake up a receiver of the UE from a sleep state prior to the time window(Bala, see paragraph [0167], coexistence gap patterns may be provided to permit multiple radio access technologies, such as LTE and Wi-Fi, to coexist in the same band, i.e., to enable a LTE system to coexist with other secondary users, such as Wi-Fi or LTE, that may be operating in the same dynamic shared spectrum band, i.e., in a dynamic shared spectrum band, a first RAT, such as,  long-term evolution (LTE) may use coexistence gaps (CGs) to coexist with another RAT, such as , Wi-Fi, this gap is periodic,  the periodic gap pattern may be used by the first RAT to coexist with another RAT by allowing the first RAT to awake and transmit during an ON period and allowing the first RAT to be silent or sleep during a coexistence gap or OFF period, and other secondary users, which may be a second RAT, may access the channel during the OFF period, i.e., the second RAT sleeps during ON period and awakes during OFF period).  
  
Regarding claim 28: Bala discloses the apparatus of claim 26, wherein the processor is configured to: receive, during the time window, timing information from the base station, the timing information comprising an indication from one of a group consisting of: a current frame of the base station, a current subframe of the base station, or a current symbol (Bala, see paragraph [0295], a time window information as is known as a  duty cycle signal may be transmitted from a base station, Home eNodeB, or eNodeB, the duty cycle signal may be received at a WTRU,  and a duty cycle signaling may include one or more of PHY, MAC and RRC methods for signaling the duty cycle;  PHY methods may include one or more methods selected from the group of primary synchronization signal (PSS), secondary synchronization signal (SSS); a PSS/SSS signaling may be repeated at least once per frame; duty cycle signaling may be sent by placing the PSS and SSS in different sub-frames. Duty cycle signaling may include MIB based signaling of the duty cycle, PDCCH based signaling, MAC CE based signaling, or the like).  
 
Regarding claim 29: Bala discloses the apparatus of claim 28, wherein the processor is configured to: synchronize the UE with the base station based at least in part on the timing information(Bala, see paragraph [0295], a time window information as is known as a  duty cycle signal may be transmitted from a base station, the duty cycle signal may be received at a WTRU,  and a duty cycle signaling may include one or more of PHY, MAC and RRC methods for signaling the duty cycle;  PHY methods may include one or more methods selected from the group of primary synchronization signal (PSS), secondary synchronization signal (SSS)).  
  
Regarding claim 30: Bala discloses the apparatus of claim 26, wherein the processor is configured to: monitor the shared radio frequency spectrum band during a clear channel assessment (CCA)-exempt transmission (CET) of the base station to receive the synchronization signal from the base station(Bala, see paragraph [0195] , since CCA is not used because it is exempt, a PSS/SSS may be transmitted once per LTE frame to signal the beginning of the frame, for example at a 10ms interval; since the sequence type of the SSS may not be used to distinguish sub-frame 0 from sub-frame 5, this may be used for supplementary cell signaling; the position of the SSS relative to the PSS may be used to distinguish between TDD and FDD; the relative position of the SSS may be used for supplementary cell signaling; a UE may determine the duty cycle as known as time window  of the cell by the relative location of the SSS and its sequence type; the PSS/SSS may be mapped in any place that may not conflict with reference symbols or other symbols).
  
Regarding claim 31: Bala discloses the apparatus of claim 26, wherein the processor is configured to: monitor the shared radio frequency spectrum band during a periodic fixed location(Bala, see paragraph [0167], coexistence gap patterns may be provided to permit multiple radio access technologies, such as LTE and Wi-Fi, to coexist in the same band, for example, a LTE system to coexist with other secondary users, such as Wi-Fi or LTE, that may be operating in the same dynamic shared spectrum band, i.e., in a dynamic shared spectrum band, a first RAT, such as,  long-term evolution (LTE) may use coexistence gaps (CGs) to coexist with another RAT, such as , Wi-Fi, this gap appears periodic,  the periodic gap pattern may be used by the first RAT to coexist with another RAT by allowing the first RAT to transmit during an ON period and allowing the first RAT to be silent during a coexistence gap or OFF period, and other secondary users, which may be a second RAT, may access the channel during the OFF period) to receive a transmission of the synchronization signal subject to CCA from the base station (Bala, see paragraph [0147],  a carrier sense multiple access (CSMA) may employ clear channel assessment (CCA) techniques for channel access, and the CSMA may use a preamble detection to detect other Wi-Fi transmissions, and where  the preamble portion was missed, it may use energy measurement to assess channel availability, for example, for a 20 MHz channel bandwidth, CCA may use a threshold of -82 dBm for  Wi-Fi detection and a threshold of -62 dBm for non- Wi-Fi detection, note this is RSRP/RSRQ measurements, and see paragraph[0280], FIG.36,  from coexistence gap (CG) state, the system may transition to the CCA  (clear channel passement) state, and if the system channel is busy a coexistence gap is expected).

Regarding claim 32: Bala discloses the apparatus of claim 26, wherein the processor is configured to: receive system information for the base station during the time window, the system information received in a system information block or a master information block(Bala, see paragraph [0199] Master information base (MIB) signaling of a duty cycle as is known as a time window may be provided, and  the MIB may be used to signal the Duty Cycle change).

Regarding claim 34: Bala discloses a non-transitory computer-readable medium for storing instructions executable by a processor, comprising: instructions to receive at a user equipment (UE) an indication of a time window associated with a transmission of a synchronization signal (Bala, see paragraph [0163], since the application deals with a shared channel in a shared spectrum, a coexistence gap pattern may be used to enable different technologies to coexist, i.e., the LTE - Wi-Fi coexistence in dynamic shared spectrum bands where  for each diverse technology, the coexistence gap, such as, duty cycle enable the shared channel or time window that appear periodically outside of the coexistence gap to be shared by different RATs, like  LTE traffic and Wi-Fi___33,  and the periodic appearance of an indication in the coexistence gap enables the different technology to synchronize to use the time window or the shared channel, the following methods may be used to change the parameters of the gap pattern, such as, the duty cycle: methods may include PHY methods, such as, synchronization signal (PSS/SSS) based, MIB based, and PDCCH based, MAC CE based methods, and RRC Methods(see paragraphs [0195-0208])); and instructions to monitor a shared radio frequency spectrum band during the time window to receive the synchronization signal from a base station, wherein the time window comprises one or more periodic fixed locations (Bala, see paragraph [0167], coexistence gap patterns may be provided to permit multiple radio access technologies, such as LTE and Wi-Fi, to coexist in the same band, for example, a LTE system to coexist with other secondary users, such as Wi-Fi or LTE, that may be operating in the same dynamic shared spectrum band, i.e., in a dynamic shared spectrum band, a first RAT, such as,  long-term evolution (LTE) may use coexistence gaps (CGs) to coexist with another RAT, such as , Wi-Fi, this gap appears periodic,  the periodic gap pattern may be used by the first RAT to coexist with another RAT by allowing the first RAT to transmit during an ON period and allowing the first RAT to be silent during a coexistence gap or OFF period, and other secondary users, which may be a second RAT, may access the channel during the OFF period)  and the Bala, see paragraph [0147],  a carrier sense multiple access (CSMA) may employ clear channel assessment (CCA) techniques for channel access, and the CSMA may use a preamble detection to detect other Wi-Fi transmissions, and where  the preamble portion was missed, it may use energy measurement to assess channel availability, for example, for a 20 MHz channel bandwidth, CCA may use a threshold of -82 dBm for  Wi-Fi detection and a threshold of -62 dBm for non- Wi-Fi detection, note this is RSRP/RSRQ measurements, and see paragraph[0280], FIG.36,  from coexistence gap (CG) state, the system may transition to the CCA  (clear channel passement) state, and if the system channel is busy a coexistence gap is expected).
  
Regarding claim 35: Bala discloses the non-transitory computer-readable medium of claim 34, wherein the instructions to monitor the shared radio frequency spectrum band during the time window comprise: instructions to wake up a receiver of the UE from a sleep state prior to the time window(Bala, see paragraph [0167], coexistence gap patterns may be provided to permit multiple radio access technologies, such as LTE and Wi-Fi, to coexist in the same band, i.e., to enable a LTE system to coexist with other secondary users, such as Wi-Fi or LTE, that may be operating in the same dynamic shared spectrum band, i.e., in a dynamic shared spectrum band, a first RAT, such as,  long-term evolution (LTE) may use coexistence gaps (CGs) to coexist with another RAT, such as , Wi-Fi, this gap is periodic,  the periodic gap pattern may be used by the first RAT to coexist with another RAT by allowing the first RAT to awake and transmit during an ON period and allowing the first RAT to be silent or sleep during a coexistence gap or OFF period, and other secondary users, which may be a second RAT, may access the channel during the OFF period, i.e., the second RAT sleeps during ON period and awakes during OFF period).  

Regarding claim 36: Bala discloses the non-transitory computer-readable medium of claim 34, further comprising: instructions to receive, during the time window, timing information from the base station, the timing information comprising an indication from one of a group consisting of: a current frame of the base station, a current subframe of the base station, or a current symbol(Bala, see paragraph [0295], a time window information as is known as a  duty cycle signal may be transmitted from a base station, Home eNodeB, or eNodeB, the duty cycle signal may be received at a WTRU,  and a duty cycle signaling may include one or more of PHY, MAC and RRC methods for signaling the duty cycle;  PHY methods may include one or more methods selected from the group of primary synchronization signal (PSS), secondary synchronization signal (SSS); a PSS/SSS signaling may be repeated at least once per frame; duty cycle signaling may be sent by placing the PSS and SSS in different sub-frames. Duty cycle signaling may include MIB based signaling of the duty cycle, PDCCH based signaling, MAC CE based signaling, or the like).  
  Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 12, 25, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over WO Pub. 2013112983 to Bala (hereinafter “Bala”) in view of US. Pub. 20130163569 to Lee (hereinafter “Lee”). 


Regarding claim 12: Bala discloses the method of claim 1, wherein the synchronization signal comprises one from a group consisting of: a primary synchronization signal (PSS), a secondary synchronization signal (SSS) (Bala, see paragraph [ 0295], a PSS/SSS signaling may be repeated at least once per frame, and duty cycle signaling may be sent by placing the PSS and SSS in different sub-frames), a cell-specific reference signal (CRS) (Bala, see paragraph [0471]  when LTE and Wi-Fi are used, if the LTE system may use an ABS or MBSFN based coexistence scheme, the Wi-Fi AP may use the signaled location index of the CRS of the LTE system and may configure the interleaver to skip the sub-carriers corresponding to the CRS location).
 
20130163569, see paragraph [0097], FIG. 4, each of the UEs, which receive the data from the closest cell estimates channel status for a cell at which each of the UEs is located using a reference signal, i.e., a CSI-RS transmits feedback information including the channel estimation result to a CCA, and the BSs managing the respective cells  may communicate with the CCA, and the feedback information may be transmitted from a UE to the CCA through each of the BSs, or the CCA may receive the feedback information from the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Bala’s system/method because it would allow  receiving partial channel status feedback information from a signal reception apparatus.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve an optimal modulation scheme and coding scheme in the most efficient  timing (Lee; [0007]).

Regarding claim 25: Bala discloses the apparatus of claim 13, wherein the synchronization signal comprises one from a group consisting of: a primary synchronization signal (PSS), a secondary synchronization signal (SSS) Bala, see paragraph [0295], a PSS/SSS signaling may be repeated at least once per frame, and duty cycle signaling may be sent by placing the PSS and SSS in different sub-frames), a cell-specific reference signal (CRS)(Bala, see paragraph  [0471]  when LTE and Wi-Fi are used, if the LTE system may use an ABS or MBSFN based coexistence scheme, the Wi-Fi AP may use the signaled location index of the CRS of the LTE system and may configure the interleaver to skip the sub-carriers corresponding to the CRS location).

However, Bala does not explicitly teach a channel state information reference signal (CSI-RS). However, Lee in the same or similar field of endeavor teaches a channel state information reference signal (CSI-RS) (20130163569, see paragraph [0097], FIG. 4, each of the UEs, which receive the data from the closest cell estimates channel status for a cell at which each of the UEs is located using a reference signal, i.e., a CSI-RS transmits feedback information including the channel estimation result to a CCA, and the BSs managing the respective cells  may communicate with the CCA, and the feedback information may be transmitted from a UE to the CCA through each of the BSs, or the CCA may receive the feedback information from the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Bala’s system/method because it would allow  receiving partial channel status feedback information from a signal reception apparatus.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve an optimal modulation scheme and coding scheme in the most efficient  timing (Lee; [0007]).

Regarding claim 33: Bala discloses the apparatus of claim 26, wherein the synchronization signal comprises one from a group consisting of: a primary synchronization signal (PSS), a secondary synchronization signal (SSS) Bala, see paragraph [0295], a PSS/SSS signaling may be repeated at least once per frame, and duty cycle signaling may be sent by placing the PSS and SSS in different sub-frames), a cell-specific reference signal (CRS) Bala, see paragraph  [0471]  when LTE and Wi-Fi are used, if the LTE system may use an ABS or MBSFN based coexistence scheme, the Wi-Fi AP may use the signaled location index of the CRS of the LTE system and may configure the interleaver to skip the sub-carriers corresponding to the CRS location), 

However, Bala does not explicitly teach a channel state information reference signal (CSI-RS). However, Lee in the same or similar field of endeavor teaches a channel state information reference signal (CSI-RS) (20130163569, see paragraph [0097], FIG. 4, each of the UEs, which receive the data from the closest cell estimates channel status for a cell at which each of the UEs is located using a reference signal, i.e., a CSI-RS transmits feedback information including the channel estimation result to a CCA, and the BSs managing the respective cells  may communicate with the CCA, and the feedback information may be transmitted from a UE to the CCA through each of the BSs, or the CCA may receive the feedback information from the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Bala’s system/method because it would allow  receiving partial channel status (Lee; [0007]).

Regarding claim 37: Bala discloses the non-transitory computer-readable medium of claim 34, wherein the synchronization signal comprises one from a group consisting of: a primary synchronization signal (PSS), a secondary synchronization signal (SSS) Bala, see paragraph [0295], a PSS/SSS signaling may be repeated at least once per frame, and duty cycle signaling may be sent by placing the PSS and SSS in different sub-frames), a cell-specific reference signal (CRS)(Bala, see paragraph  [0471]  when LTE and Wi-Fi are used, if the LTE system may use an ABS or MBSFN based coexistence scheme, the Wi-Fi AP may use the signaled location index of the CRS of the LTE system and may configure the interleaver to skip the sub-carriers corresponding to the CRS location).

 However, Bala does not explicitly teach a channel state information reference signal (CSI-RS). However, Lee in the same or similar field of endeavor teaches a channel state information reference signal (CSI-RS) (20130163569, see paragraph [0097], FIG. 4, each of the UEs, which receive the data from the closest cell estimates channel status for a cell at which each of the UEs is located using a reference signal, i.e., a CSI-RS transmits feedback information including the channel estimation result to a CCA, and the BSs managing the respective cells  may communicate with the CCA, and the feedback information may be transmitted from a UE to the CCA through each of the BSs, or the CCA may receive the feedback information from the UE). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Bala’s system/method because it would allow  receiving partial channel status feedback information from a signal reception apparatus.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve an optimal modulation scheme and coding scheme in the most efficient  timing (Lee; [0007]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476